Citation Nr: 9903002	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of left 
shoulder dislocations, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1994 to 
April 1995.

This appeal arises from an August 1995 rating action by which 
service connection was granted for residuals of left shoulder 
dislocations.  A noncompensable evaluation was assigned.  
However, during the pendency of the veteran's appeal, a 20 
percent rating was awarded.  This was done in November 1996.


REMAND

The RO has granted the currently assigned 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (1998).  These 
criteria refer to impairment of the humerus and contemplate 
recurrent dislocations of the humerus at the scapulohumeral 
joint.  Diagnostic Code 5202.  To receive a rating greater 
than 20 percent for the minor extremity, impairment of the 
humerus must include fibrous union, nonunion, or loss of the 
head of the humerus.  Id.  

The Board notes that the RO has historically evaluated the 
veteran's service-connected disability on the basis of 
limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  This was done when service connection 
was first granted in August 1995.  Additionally, the RO has 
more recently suggested consideration under these limitation 
of motion criteria in a January 1997 supplemental statement 
of the case where 38 C.F.R. §§ 4.40, 4.45 were addressed.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  Consequently, 
the Board concludes that, because the veteran's disability 
has been treated by the RO as encompassing limitation of 
motion, consideration of all functional losses due to 
service-connected disability is required.  DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45.  

Significantly, when the veteran was examined by VA in July 
1995, he complained of occasional problems with pain when 
lifting, or when moving his arm in a manner such as that 
undertaken when sliding a door.  He also reported 
experiencing problems playing sports.  Although the July 1995 
examination revealed no tenderness, deformity, crepitus, 
limitation of motion or abnormal mobility, little was said 
regarding the functional effect(s) of the pain complained of 
by the veteran.  Additionally, May and June 1996 VA treatment 
records refer to findings suggesting a worsening of the 
veteran's condition since July 1995.  Limitation of motion 
and apprehension were specifically noted in these 
subsequently prepared reports.  

As suggested above, VA examinations of record have heretofore 
overlooked the manner of rating the veteran's pain as 
mandated by DeLuca.  Specific findings as to how this pain 
affects function must be made, and made in a manner that 
applicable criteria may be applied.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra (factors enumerated in 38 C.F.R. §§ 4.40, 4.45 
must be considered and portrayed in a rating examination, 
particularly as to functional loss on use or due to flare-
ups).  In order to obtain such evidence, a remand is 
required.  

Additionally, the Board notes that the appellant testified 
that he has received treatment at several places, Pitt 
Memorial Hospital, Ahoskie Orthopaedics, and VA.  It does not 
appear that all such records have been obtained.  Obtaining 
such records would also be helpful to deciding the veteran's 
case.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the appellant to 
provide information regarding any 
evidence of recent treatment or 
evaluation of his left shoulder 
disability that has not already been made 
part of the record (including records of 
any treatment at Pitt Memorial Hospital 
and Ahoskie Orthopaedics.)  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998), as well as 
ensuring that all VA treatment records 
are obtained.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
extent of all functional debility caused 
by the veteran's service-connected left 
shoulder disability.  The examiner should 
review the claims file, including 
evidence obtained pursuant to the action 
sought in paragraph 1, above.  The 
examiner should indicate whether motion 
of the appellant's arm is limited to his 
shoulder level, to a point midway between 
his side and shoulder level, to a point 
25 degrees or less from his side; the 
examiner should also state whether there 
is any objective evidence of pain on 
motion (and the degree of movement at 
which any such discomfort begins).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  All functional losses 
experienced by the veteran, such as pain 
with use or during flare-ups, weakness, 
excess fatigability, and incoordination, 
etc. should be noted.  §§ 4.40, 4.45.  
These factors should be equated to a 
degree of limitation of motion beyond 
that which is demonstrated in the 
clinical setting, and set forth in terms 
compatible with the rating criteria.  

3.  When the requested development has 
been completed, the RO should 
re-adjudicate the issue on appeal.  All 
potentially applicable rating criteria 
should be considered.  If the benefit 
sought is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellant review.  No action is required of the 
appellant until he receives further notice.  The purpose of 
this remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -
